Exhibit 10.6

PURCHASE AND SALE AGREEMENT

          Purchase and Sale Agreement, dated as of December 12, 2012 (the
“Agreement”), by and between Cross B, LLC (“Seller”) and Red Mountain Resources,
Inc., a Florida corporation (“Purchaser”).

          WHEREAS, the Seller is the owner of 2,430,605 shares (“Shares”) of
common stock, par value $0.001 per share, of Cross Border Resources, Inc.
(“Cross Border”); and

          WHEREAS, the Seller desires to sell the Shares to Purchaser and
Purchaser desires to acquire the Shares from Seller on the terms and conditions
set forth in this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties hereto agree as
follows:

          1. Purchase and Sale of the Shares. Subject to the terms and
conditions herein, Seller hereby agrees to sell the Shares to Purchaser, and
Purchaser hereby agrees to purchase the Shares from Seller, in exchange for the
issuance of 4,861,210 shares (“Stock Consideration”) of unregistered common
stock, par value $0.00001 per share, of Purchaser registered in the name of the
Seller.

          2. Delivery of the Shares and Purchase Price. The closing of the
transactions contemplated hereby (the “Closing”) shall occur on December 13,
2012 at the offices of Purchaser or such later date as the parties hereto
mutually agree. At the Closing:

                    (a) Seller shall deliver to Purchaser a certificate
representing the Shares, registered in Seller’s name, together with an
instrument of transfer executed in blank with original signature from Seller,
medallion guaranteed, so that the Shares may be transferred to the name of
Purchaser. Alternatively, if the Shares are in electronic format, Seller shall
deliver or cause to be delivered to Purchaser appropriate instructions for book
entry transfers of ownership of the Shares from Seller to Purchaser.

                    (b) Purchaser shall issue to Seller a stock certificate
representing the Stock Consideration indicating Seller as the owner of the Stock
Consideration.

          3. Representations of Seller. The Seller represents and warrants to
the Purchaser as follows:

                    (a) This Agreement constitutes a legal, valid and binding
obligation of Seller enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

                    (b) Seller is the record and beneficial owner of, and has
good and marketable title to, the Shares, free and clear of all liens, security
interests, charges, claims, restrictions and other encumbrances, subject to
securities laws restrictions. Seller has not granted to any person or entity any
options or other rights to buy the Shares. No other person or entity has any
interest in the Shares of any nature. The sale and transfer of the Shares to
Purchaser pursuant to this Agreement will not give any person a legal right or
cause of action against the Shares or Purchaser and shall vest good and
marketable title to the Shares in the Purchaser.



 

 

                    (c) Seller has reviewed the public filings of Purchaser
filed with the Securities and Exchange Commission (the “SEC”) which contain
disclosures relating to Purchaser’s investment in Cross Border. Seller
understands and acknowledges that (i) Purchaser is seeking to acquire additional
shares of common stock of Cross Border in order to effect various corporate
transactions; (ii) Purchaser may acquire additional shares of common stock of
Cross Border in future transactions for per-share consideration that may be in
excess of that which it is paying to Seller; and (iii) Seller has no right to
receive from Purchaser, and Purchaser has no obligation to pay Seller, any such
excess consideration for the Shares.

                    (d) Seller has reviewed the public filings of Purchaser and
Seller understands the content of such filings and the risks described about an
investment in the Purchaser.

                    (e) Seller represents and warrants that its state of
domicile is set forth below as “Seller’s Address”.

                    (f) Seller became aware of the offering of the Stock
Consideration other than by means of general advertising or general solicitation
as such terms are used in Regulation D promulgated under the Securities Act of
1933, as amended (“Securities Act”).

                    (g) Seller is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act.

                    (h) Seller has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in Purchaser and has sufficient information about Purchaser to
evaluate the merits and risks of an investment in Purchaser. Seller understands
and acknowledges that such investment is a speculative venture, involves a high
degree of risk and is subject to complete risk of loss. Seller has carefully
considered and has, to the extent Seller deems necessary, discussed with
Seller’s professional legal, tax, accounting and financial advisers the
suitability of its investment in the Stock Consideration.

                    (i) Seller acknowledges that the Stock Consideration is not
registered under the Securities Act or the securities laws of any state and that
Seller must hold the Stock Consideration for an indefinite period unless the
Stock Consideration is subsequently registered under the Securities Act or a
federal and state exemption from such registration is available. Purchaser
further understands that the certificate representing the Stock Consideration
will bear the following legend:

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHICATED, ENCUMBERED
OR OTHERWISE DISPOSED OF WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES
ACT.




 

 

                    (j) The Stock Consideration is to be acquired for Seller’s
own account and not with a view to, or intention of, any resale or other
distribution in violation of federal or state securities laws.

          4. Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants to Seller as follows:

                    (a) This Agreement constitutes a legal, valid and binding
obligation of Purchaser enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

                    (b) Purchaser has reviewed the documents of Cross Border
filed with the SEC and Purchaser understands the content of such filings and the
risks described about an investment in Cross Border.

                    (c) Purchaser is an “accredited investor” within the meaning
of Rule 501(a) under the Securities Act.

                    (d) Purchaser has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in Cross Border and has sufficient information about Cross Border to
evaluate the merits and risks of an investment in Cross Border.

                    (e) Purchaser understands that the Shares are not registered
under the Securities Act or the securities laws of any state and that the Shares
may not be able to be sold unless they are subsequently registered or an
exemption from such registration is available. Purchaser further understands
that the certificate representing the Shares will bear a legend indicating the
restrictions on transferability.

                    (f) The Shares are to be acquired for Purchaser’s own
account and are not intended to be sold or otherwise disposed of in violation of
federal or state securities laws.

          5. Registration Rights.

                    (a) Purchaser shall, as soon as possible following the
Closing and in any event no later than January 15, 2013, prepare and file with
the SEC a registration statement (the “Registration Statement”) on Form S-3 (or
another appropriate form in accordance herewith) covering the resale of the
Stock Consideration for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act.

                    (b) Purchaser shall use its commercially reasonable efforts
to cause the Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof, and shall
use its commercially reasonable efforts to keep such Registration Statement
continuously effective under the Securities Act for a period of up to six months
or until the distribution contemplated in the Registration Statement has been
completed.



 

 

                    6. Confidentiality. Except as otherwise required by
applicable law, rule or regulation, Seller shall not disclose the existence or
contents of this Agreement without the prior consent of the Purchaser.

                    7. Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of Texas without giving effect
to principles of conflicts of law.

                    8. Counterparts. This Agreement may be signed in
counterparts which, taken together, shall constitute one agreement.

                    9. Further Assurances. The parties hereto agree to promptly
take such steps as may be necessary to effectuate the purposes and intent of
this Agreement.

                    10. Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto and supersedes all prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof.

                    11. Amendments. This Agreement can be changed only by an
instrument in writing signed by the Seller and the Purchaser.

                    12. Survival. All covenants, agreements, representations and
warranties made herein shall survive the Closing indefinitely.

                    13. Venue. Each of the parties hereto agrees that all
actions, suits or proceedings arising out of or based on this Agreement or the
subject matter hereof shall be brought and maintained solely in the federal and
state courts of Dallas County, Texas. Each of the parties hereto by execution
hereof hereby irrevocably submits to the jurisdiction of the federal and state
courts of Dallas County, Texas for the purpose of any action, suit of proceeding
arising out of or based on the subject matter hereof.

* * * * *



 

 

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date first above written.

 

 

 

 

 

 

 

 

SELLER:

 

PURCHASER:

 

 

 

 

 

 

CROSS B, LLC

 

RED MOUNTAIN RESOURCES, INC.

 

 

 

 

 

 

By: 

/s/ Randall M. Duncan

 

By: 

/s/ Alan W. Barksdale

 

Name:

Randall M. Duncan

 

 

Alan W. Barksdale, President & CEO

 

 

Title: 

Managing Member

 

 

 

 

Seller’s Address:
Cross B LLC
501 N. University, Ste. 101
Little Rock, AR 72205

